DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,442 in view of Sklar et al (US 5,626,595). Regarding claim 1 of the application, claim 1 of the patent discloses all of the claimed features (see element-by-element analysis below) except for the interface module configured to generation a rotation command signal in response to a remotely generated control signal.  Rather, claim 1 of the patent recites “a user input interface on an outer surface of the handle body, wherein the user input interface generates a rotation command signal in response to the user input at the user input interface.”  Sklar teaches a catheter including a handle having a drive mechanism for controlling the catheter, wherein the electrical components such as the drive motor are operated by a controller that receives control inputs form various switches and sensors, both on the handle and remote from the handle (col. 4, lines 18-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include the rotation command in response to a remotely generated control signal rather than a user input on the handle because Sklar teaches that both types of inputs are known and can be used alternatively.  Additionally, remote commands allow the user to have greater ease of use as the user interface is not limited to a smaller surface area of the handle, but rather a larger remote console.
Element-by-element analysis:
Regarding claim 1 of the application, claim 1 of the patent discloses:
A hand-held catheter apparatus, comprising a handle body extending from a proximal end to a distal end along a longitudinal axis (claim 1, lines 25-27);
an interface, wherein the interface generates a rotational command signal in response to input from the interface (claim 1, lines 28-30),
a rotational actuator module positioned int eh handle body and having a rotatable output, wherein the rotational actuation module controls an angular rotation of the rotatable output in response to the rotational command signal (claim 1, lines 32-36),
a handle coupling disposed at the distal end of the handle body and configured to releasably couple to a replaceable catheter head at a proximal end of the disposable catheter structure adapted to extend distally therefrom, wherein when the handle coupling is engaged with the catheter head, the rotational actuator module is operative to rotate the catheter structure about the longitudinal axis in response to rotation  of the rotatable output, wherein the handle coupling comprises a handle deflection interface adapted to releasably couple to a catheter deflection interface in the catheter head (claim 1, lines 37-47),
a first deflection actuator disposed in the handle body and configured to impart, via the handle deflection interface and the catheter deflection interface, a first deflection angle command in a first plane to a steerable tip at the distal end of the catheter structure (claim 1, lines 48-52).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,675,442 in view of Sklar et al (US 5,626,595) in view of Cohen et al (US 8,202,244). Regarding claim 15 of the application, claim 1 of the patent discloses all of the claimed features (see element-by-element analysis below) except for the interface module configured to generation a rotation command signal in response to a remotely generated control signal, wherein the remotely generated control signal is received by the interface module via a wireless link.  Rather, claim 1 of the patent recites “a user input interface on an outer surface of the handle body, wherein the user input interface generates a rotation command signal in response to the user input at the user input interface.”  Sklar teaches a catheter including a handle having a drive mechanism for controlling the catheter, wherein the electrical components such as the drive motor are operated by a controller that receives control inputs form various switches and sensors, both on the handle and remote from the handle (col. 4, lines 18-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include the rotation command in response to a remotely generated control signal rather than a user input on the handle because Sklar teaches that both types of inputs are known and can be used alternatively.  Additionally, remote commands allow the user to have greater ease of use as the user interface is not limited to a smaller surface area of the handle, but rather a larger remote console.  Sklar teaches a wired connection rather than a wireless connection as claimed.  Cohen further teaches that a remote control mechanism may communicate with the robotic device controller via wired or wireless connection (col. 3, lines 40-45).  As wireless is a well known alternative to wired communication, it would have been obvious to modify the device above to include a wireless link to send the control signal to the interface module.
Element-by-element analysis:
Regarding claim 15 of the application, claim 1 of the patent discloses:
A hand-held catheter apparatus, comprising a handle body extending from a proximal end to a distal end along a longitudinal axis (claim 1, lines 25-27);
an interface, wherein the interface generates a rotational command signal in response to input from the interface (claim 1, lines 28-30),
a rotational actuator module positioned int eh handle body and having a rotatable output, wherein the rotational actuation module controls an angular rotation of the rotatable output in response to the rotational command signal (claim 1, lines 32-36),
a handle coupling disposed at the distal end of the handle body and configured to releasably couple to a replaceable catheter head at a proximal end of the disposable catheter structure adapted to extend distally therefrom, wherein when the handle coupling is engaged with the catheter head, the rotational actuator module is operative to rotate the catheter structure about the longitudinal axis in response to rotation  of the rotatable output, wherein the handle coupling comprises a handle deflection interface adapted to releasably couple to a catheter deflection interface in the catheter head (claim 1, lines 37-47),
a first deflection actuator disposed in the handle body and configured to impart, via the handle deflection interface and the catheter deflection interface, a first deflection angle command in a first plane to a steerable tip at the distal end of the catheter structure (claim 1, lines 48-52).

Allowable Subject Matter
Claims 1 and 15 are allowable over the prior art of record, but for the double patenting rejections above.
Claims 2-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the independent claims could not be found and was not suggested by the prior art of record.  The prior art does not disclose or render obvious the combination as claimed, specifically including a hand-held catheter apparatus comprising a rotational actuator module positioned in the handle body which controls an angular rotation of a rotatable output in response to a rotational command signal, and a handle coupling comprising a handle deflection interface adapted to releasably couple to a catheter deflection interface in the catheter head, in combination with the features of the inventions, substantially as claimed.
The closest prior art of record can be found in the prosecution history of the parent application 15/425982, now US 10,375,442.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783